DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 5/24/2021 have been entered, wherein claims 1, 2, 7, 9, 16 and 18-20 were amended. Accordingly, claims 1-20 have been examined herein. The previous drawing objections, specification objections, claim objections, and 35 USC 112 rejections have been withdrawn due to applicant’s amendments. This action is Final.
Specification
2. The disclosure is objected to because of the following informalities:
Paragraph 14, the last round of amendments added the language “includes a node setting member”. It should read “includes a [[node]] mode setting member”.
Appropriate correction is required.
Claim Objections
3. Claim 20 is objected to because of the following informalities:  
Claim 20, line 5, “a center axis of a suction motor” should read “a center axis of the [[a]] suction motor” because suction motor was introduced into claim 19.
Appropriate correction is required.

Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Claim 1, “a third part”
Claim 18, “a third part”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US PGPUB 20170319025), hereinafter Hu.
Regarding claim 1, Hu teaches a handy-stick type vacuum cleaner (fig. 9) comprising: 
a first part (fig. 9, body 31; paragraph 0139) including a dust collecting member (fig. 9, dust cup 37; paragraph 0139); 
a second part (fig. 9, Hu’s second part includes the motor housing 21, the brushroll casing 12, and the motor 22 (Hu’s fig. 9 does not explicitly teach there is a motor in the motor housing but paragraph 0141 teaches a motor is present in the motor housing)) including a suction motor (motor 22, paragraph 0141) and a handle (Hu’s brushroll 12 qualifies as a “handle” because it is capable of being pushed or pulled by the user in order to manipulate the position of Hu’s vacuum); and 
a third part (figs 9-10, bridging member 32. Hu’s structure qualifies as equivalents thereof.) configured to rotatably connect the first part and the second part (paragraphs 0140-0141, “the bridging member 32 and the motor housing 21 are rotatably connected” and “the bridging member 32 is provided to the motor housing 21 and connected to the body 31” teaches a third part configured to rotatably connect the first part and the second part), the third part having a rotation axis (see Hu’s annotated fig. 9 below) such that the first part is rotatable with respect to the second part about the rotation axis (see Hu’s annotated fig. 9 below; the first part is rotatable with respect to the second part about the rotation axis).  

    PNG
    media_image1.png
    706
    549
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
6. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 11, 12, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Berfield (US Patent 6478342).
	Regarding claim 1, Han teaches a handy-stick type vacuum cleaner (fig. 1) comprising: 
a first part (see Han’s annotated fig. 1 below. The first part includes all structural components in the annotated fig. 1 below) including a dust collecting member (see Han’s annotated fig. 1 below); 

    PNG
    media_image2.png
    689
    712
    media_image2.png
    Greyscale

a second part (see Han’s annotated fig. 1 below. The second part includes all structural components in the annotated fig. 1 below) including a suction motor [0060] and a handle (see Han’s annotated fig. 1 below); and 

    PNG
    media_image3.png
    397
    508
    media_image3.png
    Greyscale

a third part (see Han’s annotated fig. 1 below. The third part includes the structural components indicated by the elliptical callout. Han’s structure qualifies as equivalents thereof.) configured to connect the first part and the second part (see Han’s annotated fig. 1 below. The third part connects the first part and the second part). 

    PNG
    media_image4.png
    712
    778
    media_image4.png
    Greyscale

rotatably connect the first part and the second part, the third part having a rotation axis such that the first part is rotatable with respect to the second part about the rotation axis. 
However, Berfield teaches a swivel coupling for a flexible tube of a vacuum cleaner. Specifically, Berfield teaches the swivel coupling 14 allows the hose to swivel or rotate during use (col. 3, lines 36-38). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Han to incorporate the swivel coupling of Berfield to provide a swivel coupling configured to rotatably connect a rear end of the first part and a leading end of the second part. Specifically, Berfield’s swivel coupling would be incorporated where the flexible tube connects to Han’s third part. Doing so would prevent the flexible tube from kinking during use (Berfield, col. 1, line 22).
 Han, as modified by Berfield, teaches a third part configured to rotatably connect the first part and the second part (Berfield’s swivel now rotatably connecting the first part and the second part), the third part having a rotation axis such that the first part is rotatable with respect to the second part about the rotation axis (see Han’s annotated fig. 1 below. Berfield’s swivel is now incorporated where the flexible tube connects to the third part. The swivel allows the first part to rotate with respect to the second part about the rotation axis of the swivel connection).

    PNG
    media_image5.png
    731
    760
    media_image5.png
    Greyscale

Regarding claim 2, Han, as modified by Berfield, teaches the claimed invention as rejected above in claim 1. Additionally, Han, as modified by Berfield, teaches wherein the first part and the second part are in communication with each other through a flexible tube (fig. 1, flexible hose 23) connected to the first part and the second part (fig. 1, Han’s flexible hose 23 is connected to the first part and is connected to the second part indirectly through the third part).  
Regarding claim 3, Han, as modified by Berfield, teaches the claimed invention as rejected above in claim 2. Additionally, Han, as modified by Berfield, teaches wherein the flexible tube (fig. 1, flexible hose 23) includes one end connected to an air discharge port of the first part and another end connected to an air inlet hole of the second part (paragraph 0062; fig. 1; One end of the flexible tube is connected to an air discharge port of the first part and another end is connected to an air inlet hole of the second part through the third part. . 
	Regarding claim 5, Han, as modified by Berfield, teaches the claimed invention as rejected above in claim 3. Additionally, Han, as modified by Berfield, teaches wherein the third part is disposed behind the air discharge port of the first part and in front of the air inlet hole of the second part (fig. 1; With respect to the direction of air flow through Han’s vacuum, the third part is disposed behind the air discharge port of the first part and in front of the air inlet hole of the second part).  
	Regarding claim 11, Han, as modified by Berfield, teaches the claimed invention as rejected above in claim 2. Additionally, Han, as modified by Berfield, teaches wherein the first part includes a dust collecting member detachably disposed in a mounting space (see Han’s annotated fig. 2 below), 

    PNG
    media_image6.png
    708
    862
    media_image6.png
    Greyscale

and wherein the dust collecting member is divided into a cyclone [0059] and a dust collecting chamber (see Han’s annotated fig. 3 below.).  

    PNG
    media_image7.png
    830
    633
    media_image7.png
    Greyscale

	Regarding claim 12, Han, as modified by Berfield, teaches the claimed invention as rejected above in claim 11. Additionally, Han, as modified by Berfield, teaches wherein the dust collecting member comprises: 
a container (see Han’s annotated fig. 3 below)  including the cyclone [0059] and the dust collecting chamber (see Han’s annotated fig. 3 below); and 

    PNG
    media_image8.png
    830
    633
    media_image8.png
    Greyscale

a cover (cover 42, see Han’s annotated fig. 4 below) configured to open and close an open rear surface of the container (see Han’s annotated fig. 4 below; The cover 42 is a cover which closes and opens the container 41 [0066]) and to guide air discharged from the cyclone to the second part (The cover 42 has outlet 421 through which the air purified by the cyclone dust collector is discharged [0063]).  

    PNG
    media_image9.png
    631
    745
    media_image9.png
    Greyscale

Regarding claim 17, Han, as modified by Berfield, teaches the claimed invention as rejected above in claim 2. Additionally, Han, as modified by Berfield, teaches wherein an inlet of the suction motor of the second part is in communication with the flexible tube (paragraph 0062, “The air purified by the cyclone dust collector may sequentially pass through the handle pipe and the flexible hose and may flow to the body”; paragraph 0060, “The body includes a fan motor which generates suction force”; These excerpts teach wherein an inlet of the suction motor of the second part is in communication with the flexible tube.).  
	Regarding claim 19, Han teaches a handy-stick type vacuum cleaner comprising: 
a dust collector (Han teaches a cyclone dust collector 40 may generate a spiral air current and may primarily separate and collect dust using centrifugal force [0062].)configured to separate dust from an introduced air [0062]; 
a main body includinq a suction motor (Han teaches the body 10 includes a motor which generates suction force [0060]) configured to generate a suction force [0060]; and 
a connector (Han teaches a connector (see Han’s annotated fig. 1 below)) configured to connect the dust collector and the main body (Han’s connector connects the dust collector and the main body indirectly through the flexible tube 23).  

    PNG
    media_image10.png
    729
    760
    media_image10.png
    Greyscale

Han does not teach a connector configured to rotatably connect the dust collector and the main body, the connector having a rotation axis such that the main body and the dust collector are mutually rotatable about the rotation axis of the connector. 
However, Berfield teaches a swivel coupling for a flexible tube of a vacuum cleaner. Specifically, Berfield teaches the swivel coupling 14 allows the hose to swivel or rotate during use (col. 3, lines 36-38). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Han to incorporate the swivel coupling of Berfield to provide a swivel coupling at the junction of the flexible tube and Han’s connecting portion. Doing so would prevent the flexible tube from kinking during use (Berfield, col. 1, line 22).  
rotatably connect the dust collector and the main body (Berfield’s swivel now rotatably connects the dust collector and the main body), the connector having a rotation axis such that the main body and the dust collector are mutually rotatable about the rotation axis of the connector (see Han’s annotated fig. 1 below. Berfield’s swivel is now incorporated where the flexible tube connects to the connector. The swivel allows the main body and the dust collector to be mutually rotatable about the rotation axis).

    PNG
    media_image5.png
    731
    760
    media_image5.png
    Greyscale

	Regarding claim 20, Han, as modified by Berfield, teaches the claimed invention as rejected above in claim 19. Additionally, Han, as modified by Berfield, teaches wherein the dust collector is movable between a first position and a second position (The flexible tube 23 allows the dust collector to be manipulated into many positions), and the first position is a position where a center axis of the dust collector and a center axis of a suction motor are parallel or concentric with each other (The flexible tube 23 allows the dust collector to be capable of being manipulated into a position where a center axis of the dust collector and a center axis of the suction motor are parallel with each other), and the second position is a position where the center axis of the dust collector and the center axis of the suction motor form an obtuse angle (The flexible tube 23 allows the dust collector to be capable of being manipulated into a position where the center axis of the dust collector and the center axis of the suction motor form an obtuse angle).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Berfield (US Patent 6478342) as applied to claim 3 above, and further in view of Alton (US Patent 10660494).
	Regarding claim 4, Han, as modified by Berfield, teaches the claimed invention as rejected above in claim 3. Han, as modified by Berfield, does not explicitly teach wherein the flexible tube is disposed inside the third part.  
However, Alton teaches of a vacuum cleaner having a connection joint wherein the flexible tube is provided with spiral ridges and grooves for engaging the internal threads of the receiving connector (col. 16, lines 24-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Berfield to incorporate the teachings of Alton to provide ridges and grooves on the flexible tube for engaging the internal threads of a receiving connector. Specifically, Han’s flexible tube 23 would be modified to include ridges and grooves on its outer circumferential surface. The swivel coupling of Han’s third part, which is a receiving connector, would be modified to incorporate 
With this modification, Han, as modified, teaches wherein the flexible tube is disposed inside the third part (The flexible tube is screwed into the internal threads of the swivel coupling of the third part. Therefore, the flexible tube is disposed inside the third part).
	Regarding claim 6, Han, as modified by Berfield, teaches the claimed invention as rejected above in claim 3. Han, as modified by Berfield, does not explicitly teach wherein 3Serial No.: 16/475,929 the flexible tube is provided with a helical protrusion formed on its outer circumferential surface, and wherein a first engaging member and a second engaging member screwed to both ends of the flexible tube are provided at the air discharge port of the first part and the air inlet hole of the second part.  
However, Alton teaches of a vacuum cleaner having a connection joint wherein the flexible tube is provided with spiral ridges and grooves for engaging the internal threads of the receiving connector (col. 16, lines 24-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Berfield to incorporate the teachings of Alton to provide ridges and grooves on the flexible tube for engaging the internal threads of a receiving connector. Specifically, Han’s flexible tube 23 would be modified to include ridges and grooves on its outer circumferential surface. The swivel coupling of Han’s third part, which is a receiving connector, would be modified to incorporate an internally threaded engaging member to engage the ridges and grooves of the flexible tube 

    PNG
    media_image11.png
    917
    1087
    media_image11.png
    Greyscale

With this modification, Han, as modified, teaches wherein the flexible tube is provided with a helical protrusion formed on its outer 59circumferential surface (Han’s flexible tube 23 has been modified to include ridges and grooves on its circumferential surface for engaging with the internal threads of the engaging members), and wherein a first engaging member (see Han’s annotated fig. 1 below) and a second engaging member (see Han’s annotated fig. 1 below) screwed to both ends of the flexible tube (both engaging members are screwed to the flexible tube) are provided at the air discharge port of the first part (The first engaging member is provided at the air discharge port of the first part) and the air inlet hole of the second part (The second engaging member is provided at the air inlet hole of the third part. The third part is located adjacent to the air inlet hole of the second part. The phrase “at” does not provide any specific structural relationship. Therefore, the second engaging member is provided “at” the air inlet hole of the second part (see Han’s annotated fig. 1 below)).  

    PNG
    media_image12.png
    946
    1087
    media_image12.png
    Greyscale

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Berfield (US Patent 6478342) as applied to claim 12 above, and further in view of Jin et al. (US PGPUB 20040187253), hereinafter Jin.
Regarding claim 13, Han in view of Berfield teaches the claimed invention as rejected above in claim 12. Additionally, Han, as modified by Berfield, teaches wherein the cyclone comprises: a grill filter member (grill filter member 43, [0065]) disposed inside the cyclone  to reciprocate linearly along an axial direction of the cyclone (see Han’s annotated fig. 6B below. The grill filter member 43 reciprocates linearly along an axial direction of the cyclone; [0070]); 

    PNG
    media_image13.png
    699
    751
    media_image13.png
    Greyscale

and a catching protrusion (fig. 3, protrusion 414) inclined to contact an outer surface of a grill portion (grill portion 430) of the grill filter member (paragraphs 0072 and 0073; fig. 3 and fig. 6B).  
Han, as modified by Berfield, does not teach a plurality of catching protrusions inclined to contact an outer surface of a grill portion of the grill filter member. 
However, Jin teaches a filter cleaning device of a cyclone vacuum cleaner which includes a brush 53 which removes dust from the outer surface of the filter (fig. 5, paragraph 0037). As a plurality of catching protrusions inclined to contact an outer surface of the filter.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Berfield to further incorporate the brush teaching of Jin to provide a plurality of catching protrusions inclined to contact an outer surface of a grill portion of the grill filter member. Specifically, the brush teaching of Jin is replacing only the inclined surface of the protrusion 414 of Han (see Han’s annotated fig. 3 below which further details the modification). This modification is a simple substitution of one known filter scraping method for another known filter scraping method to obtain predictable results.

    PNG
    media_image14.png
    377
    621
    media_image14.png
    Greyscale

Regarding claim 14, Han in view of Berfield and further in view of Jin teaches the claimed invention as rejected above in claim 13. Additionally, Han in view of Berfield and further in view of Jin teaches wherein the cyclone comprises: a guide pipe (see Han’s annotated fig. 6B below; The tip end of Han’s guide pipe is modified to incorporate the brush  

    PNG
    media_image15.png
    632
    730
    media_image15.png
    Greyscale

configured to receive the grill portion when the grill filter member is 61retracted (the guide pipe temporarily receives the grill portion when the grill filter member is retracted, fig. 6B); and a helical guide (paragraph 0083; fig. 3, spiral portion 427a) disposed between the guide pipe and an inner circumferential surface of the cyclone (fig. 3, the spiral portion 427a is disposed between the guide pipe and an inner circumferential surface of the cyclone) and configured to guide dust and air flowing into the cyclone in a helical direction (last sentence of paragraph 0083), and wherein the plurality of catching protrusions (The bristles of the brush teach the plurality of catching protrusions) are disposed at a tip end of the guide pipe at intervals (the bristles of the brush are disposed at a tip end of the guide pipe at circumferential intervals).
Regarding claim 15, Han in view of Berfield and further in view of Jin teaches the claimed invention as rejected above in claim 14. Additionally, Han in view of Berfield and  wherein the grill portion is provided with a plurality of grooves on an outer surface of the grill portion (fig. 3, grill portion 430 has a plurality of grooves 431 formed on the outer surface.) so that the plurality of catching protrusions are slidably inserted into the plurality of grooves (The bristles of the scraping brush remove dust from the outer surface of the filter (Jin, paragraph 0037) by sliding along the outer surface. When the bristles hit a void of the outer surface (in other words, when the bristles slide along the grooves), a person having ordinary skill in the art would understand that the bristles dip into the grooves. Therefore, the plurality of catching protrusions are slidably inserted into the plurality of grooves.) along a longitudinal direction of the grill portion (Han’s fig. 3, the grooves 431 extend in a longitudinal direction of the grill portion).  
	Regarding claim 16, Han in view of Berfield and further in view of Jin teaches the claimed invention as rejected above in claim 13. Han in view of Berfield and further in view of Jin does not teach wherein the grill filter member is elastically supported by an elastic member so as to be retractable and elastically advanced with respect to the container.  
	However, Jin further teaches wherein the grill filter member (fig. 5, filter 40) is elastically supported by an elastic member (fig. 5, spring 91) so as to be retractable and elastically advanced with respect to the container (Jin teaches the recovering force of the elastic spring returns the scraper to its original position (fig. 5; paragraph 0042).).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teaching of Han in view of Berfield and further in view of Jin to further incorporate the elastic spring teaching of Jin to provide a spring which elastically supports the grill filter member. Specifically, it would have been obvious to incorporate a spring . 
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US PGPUB 20170319025), hereinafter Hu.
Regarding claim 7, Hu teaches the claimed invention as rejected above in claim 1. Hu’s embodiment taught in figs. 9-10 (paragraphs 0139-0141) does not explicitly teach wherein the third part includes a mode setting member configured to set the third part to a rotation mode in which the first part and the second part are rotatable with respect to each other, or a fixed mode in which the first part and the second part are not rotatable with respect to each other.  
However, Hu’s embodiment taught in figs. 1-4 (paragraphs 0131-0132) teaches wherein the third part includes a mode setting member (fig. 2; movable block 41, elastic member 42, accommodating groove 12a, limiting groove 32a. After combination, Hu’s third part will be interpreted to include the bridging member 32 and the structure of the mode setting member) configured to set the third part to a rotation mode in which the first part and the second part are rotatable with respect to each other (fig. 4 represents a rotation mode. When the movable block does not cooperate with the limiting groove 32a, the first and second parts are allowed to rotate with respect to each other (paragraph 0132)), or a fixed mode in which the first part and the second part are not rotatable with respect to each other (fig. 2 is an enlarged view of .  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu’s embodiment as taught in figs 9-10 (paragraphs 0139-0141) to incorporate the teachings of Hu’s embodiment as taught in figs 1-4 (paragraphs 0131-0132) to provide a vacuum having a mode setting member. Doing so would prevent Hu’s vacuum from inadvertently rotating during storage or transportation. 
	Regarding claim 8, Hu, as modified, teaches the claimed invention as rejected above in claim 7. Additionally, Hu teaches wherein in the fixed mode (see Hu’s annotated fig. 1 below), a longitudinal axis of the first part and a longitudinal axis of the second part are parallel to each other (see Hu’s annotated fig. 1 below),

    PNG
    media_image16.png
    919
    472
    media_image16.png
    Greyscale

 and wherein in the rotation mode (fig. 3), the longitudinal axis of the first part and the longitudinal axis of the second part form an obtuse angle (see Hu’s annotated fig. 3 below). 

    PNG
    media_image17.png
    589
    635
    media_image17.png
    Greyscale

 Regarding claim 10, Hu, as modified, teaches the claimed invention as rejected above in claim 7. Additionally, Hu teaches wherein an angle formed between the longitudinal axis of the first part and a longitudinal axis of the handle is smaller in the rotation mode than in the fixed mode (see Hu’s annotated figs. 1 and 3 below. An angle formed between the longitudinal axis of the first part and a longitudinal axis of the handle is smaller in the rotation mode (fig. 3) than in the fixed mode (fig. 1)).  

    PNG
    media_image18.png
    803
    546
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    546
    635
    media_image19.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US PGPUB 20170319025), hereinafter Hu, in view of Han et al. (US PGPUB 20160287042), hereinafter Han.
Regarding claim 9, Hu, as modified, teaches the claimed invention as rejected above in claim 7. Hu does not explicitly teach the dust collecting member includes a cyclone. 
However, Han teaches a vacuum having a dust collecting member 40 which includes a cyclone [0059]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Han to provide a dust collecting member which separates air from dust using centrifugal force (i.e. a cyclone). Doing so would have been a simple substitution for one known dust separating means for another known dust separating means to arrive at the predictable result of separating dust from the air. 
wherein in the fixed mode (fig. 1), a center axis of a cyclone of the dust collecting member is arranged in parallel or concentrically with a center axis of the suction motor (see Hu’s annotated fig. 1 below. Hu teaches the motor 22 is disposed vertically to reduce the space [0141]. Hu, as modified, teaches, while in the fixed mode, a center axis of the cyclone of the dust collecting member is arranged in parallel with a center axis of the suction motor),

    PNG
    media_image20.png
    834
    456
    media_image20.png
    Greyscale

 and in the rotation mode (fig. 3), the center axis of the cyclone of the dust collecting member and the center axis of the suction motor form an obtuse angle (see Hu’s annotated fig. 3 below).  

    PNG
    media_image21.png
    599
    446
    media_image21.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Berfield (US Patent 6478342) and further in view of Alton (US Patent 10660494).
Regarding claim 18, Han teaches a handy-stick type vacuum cleaner (fig. 1) comprising: 
a first part (see Han’s annotated fig. 1 below. The first part includes all structural components in the annotated fig. 1 below) including a suction hole formed at a tip end thereof (suction portion 21 has a suction hole (paragraph 0059)) and a dust collecting member (see Han’s annotated fig. 1 below. Dust collecting member 40) detachably disposed in a mounting space (fig. 2, dust collecting member 40 is detachably disposed in a mounting space) communicating with the suction hole [0062]; 

    PNG
    media_image22.png
    689
    712
    media_image22.png
    Greyscale

a second part (see Han’s annotated fig. 1 below. The second part includes all structural components in the annotated fig. 1 below) provided with a suction motor thereinside [0060] and a handle extended from one side thereof (see Han’s annotated fig 1 below); 

    PNG
    media_image23.png
    397
    508
    media_image23.png
    Greyscale

a third part (see Han’s annotated fig. 1 below. Han’s structure qualifies as equivalents thereof.) configured to connect a rear end of the first part and a leading end of the second part (With respect to the direction of air flow through Han’s vacuum, Han’s third part connects a rear end of the first part and a leading end of the second part indirectly through the flexible tube 23); and 

    PNG
    media_image24.png
    717
    778
    media_image24.png
    Greyscale

a flexible tube (flexible tube 23) configured to connect a cyclone formed in the dust collecting member and the suction motor to be in communication with each other (paragraphs 0062 and 0060; fig. 1).  
	Han does not teach a third part configured to rotatably connect a rear end of the first part and a leading end of the second part,  the third part having a rotation axis such that the first part is rotatable with respect to the second part about the rotation axis, and a flexible tube extending through the third part.
rotate during use (col. 3, lines 36-38). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Han to incorporate the swivel coupling of Berfield to provide a swivel coupling configured to rotatably connect a rear end of the first part and a leading end of the second part. Specifically, Berfield’s swivel coupling would be incorporated where the flexible tube connects to Han’s third part. Doing so would prevent the flexible tube from kinking during use (Berfield, col. 1, line 22).  
	Han in view of Berfield teaches a third part configured to rotatably connect a rear end of the first part and a leading end of the second part (Berfield’s swivel now rotatably connects the first part and the second part),  the third part having a rotation axis such that the first part is rotatable with respect to the second part about the rotation axis (see Han’s annotated fig. 1 below. Berfield’s swivel is now incorporated where the flexible tube connects to the third part. The swivel allows the first part and the second part to be mutually rotatable about the rotation axis).

    PNG
    media_image25.png
    687
    715
    media_image25.png
    Greyscale

Han in view of Berfield does not teach a flexible tube extending through the third part.
However, Alton teaches of a vacuum cleaner having a connection joint wherein the flexible tube is provided with spiral ridges and grooves for engaging the internal threads of the receiving connector (col. 16, lines 24-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Berfield to incorporate the teachings of Alton to provide ridges and grooves on the flexible tube for engaging the internal threads of a receiving connector. Specifically, Han’s flexible tube 23 would be modified to include ridges and grooves on its outer circumferential surface. The swivel coupling of Han’s third part, which is a receiving connector, would be modified to incorporate internal threads to engage the ridges and grooves of the flexible tube. This modification is a simple substitution of one known connecting method for another known connecting method to obtain predictable results. 
extending through the third part(The flexible tube is screwed into the internal threads of the swivel coupling of the third part. Therefore, the flexible tube extends through the third part).
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/618,929 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 2 are anticipated by 16/618,929 claims 1 and 10.
Instant Application 16/475,929
Copending Application 16/618,929
A handy-stick type vacuum cleaner comprising:
A handy-stick type vacuum cleaner comprising:
a first part including a dust collecting member;
a first part configured to include a dust collection unit;
a second part including a suction motor and a handle;
a second part configured to include a suction motor and a handle;

a third part configured to rotatably connect the first and second parts with each other;
[Claim 2] The handy-stick type vacuum cleaner of claim 1,
10.  The handy-stick type vacuum cleaner as claimed in claim 1,
wherein the first part and the second part are in communication with each other through a flexible tube connected to the first part and the second part.
wherein the first and second parts communicate with each other through a flexible tube.


Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/618,929 in view of Jin et al. (US PGPUB 20040187253), hereinafter, Jin. 
Instant Application 16/475,929
Copending Application 16/618,929
18. A handy-stick type vacuum cleaner comprising:
13. A handy-stick type vacuum cleaner comprising:
a first part including a suction hole formed at a tip end thereof and a dust collecting 


a second part configured to have a suction motor disposed inside thereof and a handle extending to one side thereof,
a third part configured to rotatably connect a rear end of the first part and a leading end of the second part, the third part having a rotation axis such that the first part is rotatable with respect to the second part about the rotation axis; and
a third part configured to rotatably connect the first and second parts with each other, the third part including: a first connection member coupled to a rear of the first part and a second connection member coupled to a front of the second part and rotatably connected to the first connection member by a rotation shaft
a flexible tube extending through the third part configured to connect a cyclone formed in the dust collecting member and the suction motor to be in communication with each other.
a second part configured to communicate with the first part through a flexible tube

	


Claim 13 of the copending application recites a flexible tube configured to connect the dust collecting member (located in the first part) and the suction motor (located in the second 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Response to Arguments
8. Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues Han does not teach the amended language of claim 1. Specifically, applicant argues Han is not configured to rotatably connect the first part and the second part, wherein the third part has a rotation axis such that the first part is rotatable with respect to the second part about the rotation axis (page 8 and 9 of applicant’s remarks). The examiner respectfully disagrees. Han is not relied upon to teach the amended claim language. Instead, Berfield is relied upon to teach the amended claim language. See the above rejection for more details. Applicant similarly argues Han does not teach the amended language of claim 19. Similarly, Han is not relied upon to teach the amended claim language. Instead, Berfield is relied upon to teach the amended claim language.  
. 
Conclusion
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.G./             Examiner, Art Unit 3723                                                                                                                                                                                           

/JOSEPH J HAIL/             Supervisory Patent Examiner, Art Unit 3723